Exhibit 10.2
AMENDMENT TO
STOCK PURCHASE AGREEMENT
     This Amendment to Stock Purchase Agreement (“Amendment”) is made as of
November 16, 2009, by and between ROYAL BANCSHARES OF PENNSYLVANIA, INC., a
Pennsylvania business corporation and registered bank holding company
(“Seller”), and ROYAL ASIAN BANCSHARES, INC., a Pennsylvania business
corporation (“Buyer”).
BACKGROUND:
     1. Seller and Buyer heretofore entered into a Stock Purchase Agreement on
September 24, 2009 (“Agreement”). Capitalized terms and phrases used in this
Amendment and not otherwise defined herein shall have the same meanings as set
forth in the Agreement.
     2. Section 2.1 of the Agreement provides that the Purchase Price to be paid
by Buyer to Seller at the Closing shall be $15,217,988.00. Seller and Buyer
desire to amend the Purchase Price to an amount equal to the greater of: (i) the
amount of shareholders’ equity of RAB, determined in accordance with GAAP as of
the end of the calendar month immediately preceding the month in which the
Closing Date occurs, plus one million dollars ($1,000,000.00); or (ii) fifteen
million dollars ($15,000,000.00).
     3. Section 6.1 of the Agreement requires that, as promptly as practicable,
but not later than October 24, 2009, Buyer will make all filings with
Governmental Entities required by applicable Legal Requirements to consummate
the Contemplated Transactions. Buyer, by and through its legal counsel, has been
in contact with all of the Governmental Entities required by applicable Legal
Requirements to consummate the Contemplated Transactions, and is currently
completing the necessary regulatory applications based on the information and
guidance it has received from the regulatory authorities through these
communications. Seller and Buyer desire to amend the Agreement to provide that
all filings with Governmental Entities required by applicable Legal Requirements
to consummate the Contemplated Transactions be made by December 10, 2009.
     4. Section 7.3(i) of the Agreement requires Buyer to have received at least
$10.0 million in net proceeds in the Buyer Private Placement by November 15,
2009. Buyer has advised Seller that, despite its diligent efforts in conducting
the Private Placement, Buyer will not have received at least $10.0 million in
net proceeds in the Buyer Private Placement by November 16, 2009, but expects to
receive net proceeds in an amount at least equal to the Purchase Price by
December 15, 2009. Seller and Buyer desire to amend the relevant portions of the
Agreement to waive the requirement that Buyer have received at least
$10.0 million in net proceeds in the Buyer Private Placement by November 15,
2009 and instead provide that Buyer is required to have received net proceeds in
an amount at least equal to the Purchase Price by December 15, 2009.
     5. Seller and Buyer desire to amend the Agreement on the terms and
conditions set forth herein.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and intending to be legally bound, the parties hereto agree to amend the
Agreement as follows:
     1. The provisions of the above Background section are incorporated herein
by reference and made an integral part hereof.
     2. Section 2.1 of the Agreement is hereby amended to read in its entirety
as follows:
     “2.1. Purchase and Sale of Shares; Purchase Price. Subject to the terms and
conditions of this Agreement, at the Closing (as such term is hereinafter
defined in Section 2.2), Seller will sell and transfer all of the Shares to
Buyer, and Buyer will purchase the Shares from Seller for an aggregate purchase
price (the “Purchase Price”) equal to the greater of: (i) RAB’s total
shareholders’ equity, determined in accordance with GAAP as of the end of the
calendar month immediately preceding the month in which the Closing Date occurs,
plus one million dollars ($1,000,000.00); or (ii) fifteen million dollars
($15,000,000.00), to be paid in immediately available funds by wire transfer at
Closing. By way of clarification, no consideration shall be payable for any
shares of Common Stock owned by Shin at the Closing Date, which shares of Common
Stock, shall remain issued and outstanding after the Closing Date and which
shares of Common Stock shall not be deemed to be part of or included in the
Contemplated Transactions.”
     3. Section 2.3(b)(i) of the Agreement is hereby amended to read in its
entirety as follows:
     “(i) the Purchase Price (including amounts payable to Seller pursuant to
the Escrow Agreement) in immediately available funds by wire transfer to an
account specified by Seller:”
     4. The first sentence of Section 6.1 of the Agreement is hereby amended to
read in its entirety as follows:
“As promptly as practicable, but in no event later than December 10, 2009, Buyer
will make all filings with Governmental Entities required by applicable Legal
Requirements to consummate the Contemplated Transactions.”
     5. Section 7.3 of the Agreement is hereby amended to read in its entirety
as follows:
     “7.3. Buyer Private Placement. Buyer shall have, on or prior to
December 15, 2009, received net proceeds in the Buyer Private Placement for the
purpose of acquiring the Shares on the Closing Date in the amount of the total
Purchase Price (which receipt shall be evidenced by signed irrevocable
subscription agreements delivered to Seller and the deposit of immediately
available funds in such amount and for such purpose in an account or accounts
certified by the Chief Executive Officer of Buyer, together with such additional
documents as may be reasonably requested by Seller to evidence such receipt).”

2



--------------------------------------------------------------------------------



 



     6. Section 10.1(e) of the Agreement is hereby amended to read in its
entirety as follows:
     “(e) by either Buyer of Seller on or after March 31, 2010, if the Closing
has not occurred (other than through the failure of any party seeking to
terminate this Agreement to comply fully with its obligations under this
Agreement) on or before such date, or such later date as the parties may agree;”
     7. Section 10.1(f) of the Agreement is hereby deleted in its entirety and
is replaced with the following:
     “(f) [INTENTIONALLY OMITTED]”
     8. Section 10.1(g) of the Agreement is hereby amended to read in its
entirety as follows:
     “(g) by Seller on or after December 16, 2009, if Seller does not receive
from Buyer evidence satisfactory to Seller of the satisfaction of the condition
set forth in Section 7.3 (which satisfactory evidence shall include (1) signed
irrevocable subscription agreements for at least the amount set forth in
Section 7.3 of this Agreement and (2) the deposit of immediately available funds
in an amount at least equal to the amount set forth in Section 7.3 of this
Agreement certified by the Chief Executive Officer of Buyer) on or before
December 15, 2009 (or such later date as may be determined in Seller’s sole
discretion).”
     9. The last sentence of Section 10.2(a) is hereby amended to read in its
entirety as follows:
     “For the avoidance of doubt, the fact that the obligation of Buyer to
receive net proceeds in the Buyer Private Placement in the amount referenced in
Section 7.3 may be deemed to be a mutual condition precedent to the Closing
shall in no way affect Seller’s right to terminate this Agreement pursuant to
Section 10.1(g).”
     10. Section 10.2(b) of the Agreement is hereby amended to read in its
entirety as follows:
     “(a) Notwithstanding anything contained herein to the contrary, Buyer shall
pay Seller, by wire transfer of immediately available funds to an account
designated by Seller, $250,000.00 in cash (the “Buyer Termination Fee”) held
pursuant to the Escrow Agreement on or before the fifth (5th) Business Day after
the date of termination if this Agreement is terminated (i) by Seller pursuant
to Section 10.1(b) as a result of a breach by Buyer of any representation,
warranty or obligation of Buyer or (ii) by Seller pursuant to Section 10.1(g).
By way of clarification, if the Agreement is terminated under Section 10.1(a)
after December 15, 2009 and Buyer shall not have satisfied the condition set
forth in Section 7.3 by December 15, 2009, the Buyer Termination Fee shall be
payable to Seller.

3



--------------------------------------------------------------------------------



 



The parties acknowledge and agree that the Buyer Termination Fee shall be
payable directly to Seller pursuant to the Escrow Agreement.”
     11. Except as supplemented or amended by this Amendment, the Agreement is
in all respects ratified and confirmed, and the Agreement and this Amendment
shall be read, taken and construed as one and the same instrument. All of the
rights, remedies, terms, conditions, covenants and agreements of the Agreement
as supplemented and amended hereby shall apply and remain in full force and
effect. In the event of any conflict between the provisions of the Agreement and
this Amendment, the provisions of this Amendment shall prevail.
     12. This Amendment shall be governed by and construed in accordance with
laws of the Commonwealth of Pennsylvania.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
to Stock Purchase Agreement as of the date first written above.

            ROYAL BANCSHARES OF PENNSYLVANIA, INC.
      By:           Name:   James J. McSwiggan        Title:   President and
Chief Operating Officer        ROYAL ASIAN BANCSHARES, INC.
      By:           Name:   Edward E. Shin        Title:   President and Chief
Executive Officer     

4